Exhibit 10.18
 
FORWARD AIR CORPORATION
_________________________________________________________________


AMENDED AND RESTATED STOCK OPTION AND INCENTIVE PLAN
(as further amended and restated December 17, 2008)
_________________________________________________________________




1.           Purpose; Types of Awards; Construction.


Forward Air Corporation (the “Company”) hereby establishes the Forward Air
Corporation Amended and Restated Stock Option and Incentive Plan (the
“Plan”).  The purpose of the Plan is to enable the Company to attract, retain
and reward employees of, and other person providing key services to, the Company
and its Subsidiaries, and strengthen the mutuality of interests between such
persons and the Company’s shareholders by offering such persons
performance-based stock incentives and/or other equity interests or equity-based
incentives in the Company.  This Plan is a continuation, and amendment and
restatement, of the Company’s Restated 1999 Stock Option and Incentive Plan, the
provisions of which shall continue to control with respect to any options or
stock awards outstanding thereunder to the extent necessary to avoid
establishment of a new measurement date for financial accounting purposes and to
preserve the status of any options that are intended to qualify as “incentive
stock options” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended and any successor thereto (the “Code”).


It is further intended that options granted by the Compensation Committee or
other committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) pursuant to Section 8 of the Plan shall constitute “incentive stock
options” (“Incentive Stock Options”) within the meaning of Section 422 of the
Code, and options granted by the Committee pursuant to Section 7 of the Plan
shall constitute “nonqualified stock options” (“Nonqualified Stock
Options”).  The Committee may also grant stock appreciation rights (“Stock
Appreciation Rights” or “SARs”) pursuant to Section 9 of the Plan and shares of
restricted stock (“Restricted Stock”) pursuant to Section 10 of the Plan.


The provisions of the Plan are intended to satisfy the requirements of Section
16(b) of the Securities Exchange Act of 1934, and shall be interpreted in a
manner consistent with the requirements thereof, as now or hereafter construed,
interpreted, and applied by regulations, rulings, and cases.  The Plan is also
designed so that awards granted hereunder intended to comply with the
requirements for “qualified performance-based compensation” under Section 162(m)
of the Code may comply with such requirements.  The creation and implementation
of the Plan shall not diminish or prejudice other compensation plans or programs
approved from time to time by the Board.


2.           Definitions.


As used in this Plan, the following words and phrases shall have the meanings
indicated:


(a)           “Cause” shall have the meaning set forth in the applicable
Agreement and, in the absence of such a definition in the Agreement, means a
felony conviction of a participant or the failure of a participant to contest
prosecution for a felony, or a participant’s gross negligence, willful
misconduct or dishonesty, any of which is directly or materially harmful to the
business or reputation of the Company or any Subsidiary, as determined by the
Committee in its sole discretion.


(b)           “Common Stock” shall mean shares of Common Stock, par value $.01
per share, of the Company.


(c)           “Disability” shall mean a disability as determined under
procedures established by the Committee for purposes of this Plan.


(d)           “Excepted Shares” means 300,000 shares of Common Stock that may be
issued with respect to awards granted under the Plan, as adjusted as provided in
Section 11 hereof, and with respect to which awards are granted by a committee
composed entirely of “independent directors” as defined in Nasdaq Marketplace
Rule 4200 or any successor thereto or any corollary rule of the national
securities exchange on which the Common Stock is then principally traded.


(e)           “Fair Market Value” per share of Common Stock as of a particular
date shall mean (i) the closing sale price per share of Common Stock on such
date as quoted on the national securities exchange on which the Common Stock is
principally traded, or (ii) if the shares of Common Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Common Stock in such over-the-counter market on such date, or (iii) if
the shares of Common Stock are not then listed on a national securities exchange
or traded in an over-the-counter market, such value as the Committee, in its
sole discretion, shall determine.  If no public trading of the Common Stock
occurs on the relevant date but the shares are so listed for trade, then Fair
Market Value shall be determined as of the next preceding date on which trading
of the Common Stock does occur.  Notwithstanding any provision of the Plan to
the contrary, no determination made with respect to the Fair Market Value of a
share of Common Stock subject to Incentive Stock Option shall be inconsistent
with Section 422 of the Code or regulation thereunder.


(f)           “Immediate Family” shall mean any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.


(g)           “Option” or “Options” shall mean a grant to a Grantee of an option
or options to purchase shares of Common Stock. Options granted by the Committee
pursuant to the Plan shall constitute either Incentive Stock Options or
Nonqualified Stock Options.


(h)           “Parent” shall mean any company (other than the Company) in an
unbroken chain of companies ending with the Company if, at the time of granting
an Option, each of the companies other than the Company owns stock or equity
interests (including partnership interests) possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock or equity
interests in one of the other companies in such chain.


(i)           “Performance Goals” means performance goals based on one or more
of the following criteria: (i) pre-tax income, after-tax income, or operating
income; (ii) operating cash flow; (iii) profit; (iv) return on equity, assets,
capital, or investment; (v) earnings or book value per share; (vi) sales or
revenues; (vii) operating expenses or operating margin (viii) Common Stock price
appreciation; and (ix) implementation or completion of critical projects or
processes.  Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company or any Subsidiary, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies, or a combination
thereof, all as determined by the Committee.  The Performance Goals may include
a threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
made (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will
occur).  Each of the foregoing Performance Goals shall be determined, to the
extent applicable, in accordance with generally accepted accounting principles
and shall be subject to certification by the Committee; provided, that the
Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any Subsidiary or the financial statements of the Company or any
Subsidiary, in response to changes in applicable laws or regulations, or to
account for items of gain, loss, or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of business or related to a change in accounting principles provided
that the Committee’s decision as to whether such adjustments will be made with
respect to any Covered Employee, within the meaning of Section 162(m) of the
Code, is determined when the Performance Goals and targets are established for
the applicable performance period.


(j)           “Subsidiary” shall mean any company (other than the Company) in an
unbroken chain of companies beginning with the Company if, at the time of
granting an Option, each of the companies other than the last company in the
unbroken chain owns stock or equity interests (including partnership interests)
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock or equity interests in one of the other companies in such
chain.


(k)           “Ten Percent Stockholder” shall mean a Grantee who, at the time an
Incentive Stock Option is granted, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary.


(l)           “Retirement” shall have the meaning set forth in the applicable
Agreement and, in the absence of such a definition in the Agreement, means
retirement by an employee from active employment with the Company or any
Subsidiary (i) on or after attaining age 65, or (ii) with the express consent,
for the purposes of this Plan, of the Committee or such officer of the Company
as the Committee may designate from time to time at or before the time of such
retirement, from active employment with the Company or any Subsidiary after age
55.


3.           Administration.


The Plan shall be administered by the Committee, which will be comprised solely
of “Non-Employee Directors” within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or by the
Board if for any reason the Committee is not so comprised, in which case all
references herein to the Committee shall refer to the Board.


The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Options, SARs, and
Restricted Stock; to determine which Options shall constitute Incentive Stock
Options and which Options shall constitute Nonqualified Stock Options and
whether such Options will be accompanied by Stock Appreciation Rights; to
determine the purchase price of the shares of Common Stock covered by each
Option (the “Option Price”) and SARs and the kind of consideration payable (if
any) with respect to awards; to determine the period during which Options may be
exercised and during which Restricted Stock shall be subject to restrictions,
and whether in whole or in installments; to determine the persons to whom, and
the time or times at which awards shall be granted (such persons are referred to
herein as “Grantees”); to determine the number of shares to be covered by each
award; to determine the terms, conditions, and restrictions of any Performance
Goals and the number of Options, SARs, or shares of Restricted Stock subject
thereto; to interpret the Plan; to prescribe, amend, and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of the
agreements (which need not be identical) entered into in connection with awards
granted under the Plan (the “Agreements”); to cancel or suspend awards, as
necessary; to modify, amend, extend or renew outstanding awards (provided
however, that, except as provided in Section 11 of the Plan, any modification
that would materially adversely affect any outstanding award shall not be made
without the consent of the Grantee); to correct any defect, supply any omission
or reconcile any inconsistency in the Plan or in any award in the manner and to
the extent the Committee shall deem it desirable to carry it into effect; and to
make all other determinations deemed necessary or advisable for the
administration of the Plan.


The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all persons,
including the Company and Grantees of any awards under this Plan.


The Board shall fill all vacancies, however caused, in the Committee. The Board
may from time to time appoint additional members to the Committee, and may at
any time remove one or more Committee members and substitute others. One member
of the Committee shall be selected by the Board as chairman. The Committee shall
hold its meetings at such times and places as it shall deem advisable. All
determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by written consent. The Committee may appoint a secretary and make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings.


No members of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any award granted
hereunder.  To the fullest extent permitted by law, the Company shall indemnify
each person made or threatened to be made a party to any civil or criminal
action or proceeding by reason of the fact that such person, or his or her
testator or intestate, is or was a member of the Committee.


4.           Eligibility.


Officers and employees of the Company or any Subsidiary, and any other person
providing key services to the Company or any Subsidiary, shall be eligible to
receive awards hereunder (excluding members of the Committee and any person who
serves only as a director). In determining the persons to whom awards shall be
granted and the number of shares to be covered by each award, the Committee, in
its sole discretion, shall take into account the contribution by the eligible
participants to the management, growth, and profitability of the business of the
Company and such other factors as the Committee shall deem relevant.


5.           Stock.


The maximum number of shares of Common Stock that may be issued with respect to
awards granted under the Plan shall be 7,500,000, subject to adjustment as
provided in Section 11 hereof.  Such shares may, in whole or in part, be
authorized but unissued shares or shares that shall have been or may be
reacquired by the Company.  No Grantees shall be eligible to receive awards
relative to shares of Common Stock which exceed 300,000 shares in any fiscal
year.


If any outstanding award under the Plan should, for any reason, expire or be
canceled, forfeited, or terminated, without having been exercised in full, the
shares of Common Stock allocable to the unexercised, canceled, forfeited, or
terminated portion of such award shall (unless the Plan shall have been
terminated) become available for subsequent grants of awards under the Plan.


6.           Terms and Conditions of Options.


Each Option granted pursuant to the Plan shall be evidenced by a written
agreement between the Company and the Grantee (the “Option Agreement”), in such
form as the Committee shall from time to time approve, which Option Agreement
shall comply with and be subject to the following terms and conditions:


(a)           Number of Shares. Each Option Agreement shall state the number of
shares of Common Stock to which the Option relates.


(b)           Type of Option. Each Option Agreement shall specifically state
that the Option constitutes an Incentive Stock Option or a Nonqualified Stock
Option.  Incentive Stock Options may be granted only to individuals who are
employees of the Company or any Subsidiary.


(c)           Option Price. Each Option Agreement shall state the Option Price,
which shall not be less than one hundred percent (100%) of the Fair Market Value
of the shares of Common Stock covered by the Option on the date of grant.  The
Option Price shall be subject to adjustment as provided in Section 11 hereof.
Unless otherwise stated in the resolution, the date on which the Committee
adopts a resolution expressly granting an Option shall be considered the day on
which such Option is granted.


(d)           Medium and Time of Payment. The Option Price shall be paid in
full, at the time of exercise, as the Option Agreement may provide, in cash or
in shares of Common Stock having a Fair Market Value equal to such Option Price,
or in a combination of cash and Common Stock, or in such other manner as the
Committee shall determine.


(e)           Term and Exercisability of Options. Each Option shall be
exercisable at such times and under such conditions as the Committee, in its
discretion, shall determine; provided, however, that such exercise period shall
not exceed ten (10) years from the date of grant of such Option; and provided,
further, that the Committee shall not have the authority to accelerate the times
at which an Option becomes exercisable after the Option has been granted except
with respect to Options for the Excepted Shares or as otherwise provided in this
Plan.  The exercise period shall be subject to earlier termination as provided
in Section 6(f) hereof.  An Option may be exercised, as to any or all full
shares of Common Stock as to which the Option has become exercisable, by giving
written notice of such exercise to the Committee or its designated agent and
making full payment of the Option Price.


(f)           Termination of Employment


(i)           Generally.  Except as otherwise provided herein or in the Option
Agreement, an Option may not be exercised unless the Grantee is then in the
service or employ of the Company or a Parent or Subsidiary (or a company or a
parent or subsidiary company of such company issuing or assuming the Option in a
transaction to which Section 424(a) of the Code applies), and unless the Grantee
has remained continuously so employed since the date of grant of the
Option.  Unless otherwise determined by the Committee at or after the date of
grant, in the event that the employment or service of a Grantee terminates
(other than by reason of death, Disability, Retirement, or for Cause) all
Options that are exercisable at the time of such termination may be exercised
for a period of 90 days from the date of such termination or until the
expiration of the stated term of the Option, whichever period is shorter.  For
purposes of interpreting this Section 6(f) only, the service of a director as a
non-employee member of the Board shall be deemed to be employment by the
Company.  If an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Section 422 of the Code, such Option
will thereafter be treated as a Non-Qualified Stock Option.


(ii)                      Death or Disability.  Unless provided otherwise in the
Option Agreement if a Grantee dies while employed by the Company or a Parent or
Subsidiary (or within the period of extended exercisability otherwise provided
herein), or if the Grantee’s employment terminates by reason of Disability, all
Options theretofore granted to such Grantee will become fully vested and
exercisable (notwithstanding any terms of the Options providing for delayed
exercisability) and may be exercised by the Grantee, by the legal representative
of the Grantee’s estate, or by the legatee under the Grantee’s will at any time
until the expiration of the stated term of the Option.  If an Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Option will thereafter be treated as a
Non-Qualified Stock Option.  In the event that an Option granted hereunder is
exercised by the legal representative of a deceased or disabled Grantee, written
notice of such exercise must be accompanied by a certified copy of letters
testamentary or equivalent proof of the right of such legal representative or
legatee to exercise such Option.


(iii)                      Retirement.  Unless provided otherwise in the Option
Agreement, if a Grantee’s employment terminates by reason of Retirement, any
Option held by the Grantee may thereafter be exercised, to the extent it was
exercisable at the time of such Retirement or on such accelerated basis as the
Committee may determine at or after the date of grant (but before the date of
such Retirement), at any time until the expiration of the stated term of the
Option.  If an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Section 422 of the Code, such Option
will thereafter be treated as a Non-Qualified Stock Option.


(iv)                      Cause.  If a Grantee’s employment terminates for
Cause, the Option, to the extent not theretofore exercised, shall terminate on
the date of termination of employment.


(v)           Committee Discretion.  Notwithstanding the provisions of
subsections (i) through (iv) above, the Committee may, in its sole discretion
and solely with respect to Options for the Excepted Shares, at or after the date
of grant (but before the date of termination), establish different terms and
conditions pertaining to the effect on any Option of termination of a Grantee’s
employment, to the extent permitted by applicable federal and state law.


(g)            [Reserved]


(h)           Other Provisions. The Option Agreements evidencing Options under
the Plan shall contain such other terms and conditions, not inconsistent with
the Plan, as the Committee may determine.


7.           Nonqualified Stock Options.


Options granted pursuant to this Section 7 are intended to constitute
Nonqualified Stock Options and shall be subject only to the general terms and
conditions specified in Section 6 hereof.


8.           Incentive Stock Options.


Options granted pursuant to this Section 8 are intended to constitute Incentive
Stock Options and shall be subject to the following special terms and
conditions, in addition to the general terms and conditions specified in Section
6 hereof.


(a)           Value of Shares. The aggregate Fair Market Value (determined as of
the date the Incentive Stock Option is granted) of the shares of equity
securities of the Company with respect to which Incentive Stock Options granted
under this Plan and all other option plans of any Parent or Subsidiary become
exercisable for the first time by each Grantee during any calendar year shall
not exceed $100,000. To the extent such $100,000 limit has been exceeded with
respect to any Options first becoming exercisable, including acceleration upon a
Change in Control, and notwithstanding any statement in the Option Agreement
that it constitutes an Incentive Stock Option, the portion of such Option(s)
that exceeds such $100,000 limit shall be treated as a Nonqualified Stock
Option.


(b)           Ten Percent Stockholder. In the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, (i) the Option Price shall not be less
than one hundred ten percent (110%) of the Fair Market Value of the shares of
Common Stock on the date of grant of such Incentive Stock Option, and (ii) the
exercise period shall not exceed five (5) years from the date of grant of such
Incentive Stock Option.


9.           Stock Appreciation Rights.


The Committee is authorized to grant SARs to Grantees on the following terms and
conditions:


(a)           In General.  Unless the Committee determines otherwise, an SAR (i)
granted in tandem with a Nonqualified Stock Option may be granted at the time of
grant of the related Nonqualified Stock Option or at any time thereafter, and
(ii) granted in tandem with an Incentive Stock Option may only be granted at the
time of grant of the related Incentive Stock Option.  An SAR granted in tandem
with an Option shall be exercisable only to the extent the underlying Option is
exercisable and shall terminate when the underlying Option terminates.  SARs may
not have a term longer than ten (10) years.


(b)           SARs.  An SAR shall confer on the Grantee a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (i) the Fair Market Value of one share of Common Stock on the
date of exercise over (ii) the grant price of the SAR (which in the case of an
SAR granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine, so long as such price is no less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the grant
date).  SARs may provide for settlement in cash, in shares of Common Stock, or
in a combination of cash and shares, as determined in the discretion of the
Committee.


(c)           Performance Goals.  The Committee may condition the exercise of
any SAR upon the attainment of specified Performance Goals, in its sole
discretion.


10.           Restricted Stock and Performance Awards.


(a)           The Committee may award shares of Restricted Stock to any eligible
person so determined by the Committee. Each award of Restricted Stock under the
Plan shall be evidenced by an instrument, in such form as the Committee shall
from time to time approve (the “Restricted Stock Agreement”), and shall comply
with the following terms and conditions (and with such other terms and
conditions not inconsistent with the terms of this Plan as the Committee, in its
discretion, shall establish including, without limitation, the requirement that
a Grantee provide consideration for Restricted Stock upon the lapse of
restrictions):


(i)           The Committee shall determine the number of shares of Common Stock
to be issued to the Grantee pursuant to the award.


(ii)           Shares of Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, for such period as the Committee shall
determine from the date on which the award is granted (the “Restricted Period”).
The Committee may impose such other restrictions and conditions on the shares as
it deems appropriate including the satisfaction of Performance Goals.
Certificates for shares of stock issued pursuant to Restricted Stock awards
shall bear an appropriate legend referring to such restrictions, and any attempt
to dispose of any such shares of stock in contravention of such restrictions
shall be null and void and without effect. During the Restricted Period, such
certificates shall be held in escrow by an escrow agent appointed by the
Committee. In determining the Restricted Period of an award, the Committee may
provide that the foregoing restrictions lapse at such times, under such
circumstances, and in such installments, as the Committee may determine;
provided, however, that other than with respect to the awards relating to the
Excepted Shares or as otherwise provide in Section 11(c) with respect to a
Change in Control, no Restricted Period shall lapse earlier than (A) one year
after the date of grant of the Restricted Stock award if the Restricted Period’s
lapsing is conditioned upon the attainment of performance targets, or
(B) proportionately over a three-year period measured from the date of grant of
the Restricted Stock award if the Restricted Period’s lapsing is conditioned
solely upon continued employment or service for a specified period of time; and
provided, further, that the Committee may provide that the Restricted Period
shall lapse in whole or in part, notwithstanding the foregoing proviso, upon the
Grantee’s death, Disability, or Retirement.


(iii)           Subject to such exceptions as may be determined by the Committee
consistent with Section 10(a)(ii), if the Grantee’s continuous employment with
the Company or any Parent or Subsidiary shall terminate for any reason prior to
the expiration of the Restricted Period of an award, any shares remaining
subject to restrictions  shall thereupon be forfeited by the Grantee and
transferred to, and reacquired by, the Company or a Parent or Subsidiary at no
cost to the Company or such Parent or Subsidiary.


(iv)           During the Restricted Period the Grantee shall possess all
incidents of ownership of such shares, subject to Subsection (a)(ii) of this
Section 10, including the right to receive cash dividends with respect to such
shares and to vote such shares; provided, that shares of Common Stock
distributed in connection with a stock split or stock dividend shall be subject
to restriction and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such shares are distributed.


(v)           Upon the occurrence of any of the events described in Section
11(c), all restrictions then outstanding with respect to shares of Restricted
Stock awarded hereunder shall automatically expire and be of no further force or
effect.


(vi)           Solely with respect to the awards relating to the Excepted
Shares, the Committee shall have the authority (and the Restricted Stock
Agreement may so provide) to cancel all or any portion of any outstanding
restrictions prior to the expiration of the Restricted Period with respect to
any or all of the shares of Restricted Stock awarded on such terms and
conditions as the Committee shall deem appropriate.


(vii)           If and when the Restricted Period expires without a prior
forfeiture of the Restricted Stock subject to such Restricted Period,
certificates for an appropriate number of unrestricted shares shall be delivered
to the Grantee promptly.


(b)           The Committee may grant stock awards in a manner constituting
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.  The grant of, or lapse of restrictions with respect to, such
performance-based stock awards shall be based upon one or more Performance Goals
and objective performance targets to be attained relative to those Performance
Goals, all as determined by the Committee.  Performance targets may include
minimum, maximum and target levels of performance, with the size of the
performance-based stock award or the lapse of restrictions with respect thereto
based on the level attained.  Stock awards that are granted upon satisfaction of
Performance Goals may be subject to further restrictions for a Restricted Period
or may be free of restrictions, as determined by the Committee.


11.           Effect of Certain Changes.


(a)           If there is any change in the shares of Common Stock through the
declaration of extraordinary cash dividends, stock dividends, recapitalization,
stock splits, or combinations or exchanges of such shares, or other similar
transactions, the number of shares of Common Stock available for awards (both
the maximum number of shares issuable under the Plan as a whole and the maximum
number of shares issuable on a per-employee basis, each as set forth in Section
5 hereof), the number of such shares covered by outstanding awards, the
Performance Goals, and the price per share of Options or SARs shall be
proportionately adjusted by the Committee to reflect such change in the issued
shares of Common Stock; provided, that any fractional shares resulting from such
adjustment shall be eliminated; and provided, further, that, with respect to
Incentive Stock Options, such adjustment shall be made in accordance with
Section 424(h) of the Code.


(b)           In the event of the dissolution or liquidation of the Company; in
the event of any corporate separation or division, including but not limited to,
split-up, split-off or spin-off; or in the event of other similar transactions,
the Committee may, in its sole discretion, provide that either:


(i)           the Grantee of any award hereunder shall have the right to
exercise an Option (at its then Option Price) and receive such property, cash,
securities, or any combination thereof upon such exercise as would have been
received with respect to the number of shares of Common Stock for which such
Option  might have been exercised immediately prior to such dissolution,
liquidation, or corporate separation or division; or


(ii)                      each Option shall terminate as of a date to be fixed
by the Committee and that written notice of the date so fixed shall be given to
each Grantee, who shall have the right, within such period as may be specified
by the Committee preceding such termination, to exercise all or part of such
Option.


In the event of a proposed sale of all or substantially all of the assets of the
Company or the merger of the Company with or into another corporation, any award
then outstanding shall be assumed or an equivalent award shall be substituted by
such successor corporation or a parent or subsidiary of such successor
corporation, unless such successor corporation does not agree to assume the
award or to substitute an equivalent award, as determined in the discretion of
the Committee, in which case the Committee shall, in lieu of such assumption or
substitution, provide for the realization of such outstanding awards in the
manner set forth in Section 11(b)(i) or 11(b)(ii) above.


(c)           If, while any awards remain outstanding under the Plan, any of the
following events shall occur (which events shall constitute a “Change in
Control” of the Company):


(i)           the “beneficial ownership”, as defined in Rule 13d-3 under the
Exchange Act, of securities representing more than a majority of the combined
voting power of the Company are acquired by any “person” as defined in Sections
13(d) and 14(d) of the Exchange Act (other than (A) the Company, (B) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, or (C) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company); or


(ii)                      the closing of a definitive agreement approved by the
shareholders of the Company to merge or consolidate the Company with or into
another company (other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) a majority of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation), or to sell or
otherwise dispose of all or substantially all of its assets, or the liquidation
or dissolution of the Company; or


(iii)                      during any period of two consecutive years,
individuals who at the beginning of such period were members of the Board cease
for any reason to constitute at least a majority thereof (unless the election,
or the nomination for election by the Company’s shareholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period);


then from and after the date on which any such Change in Control shall have
occurred (the “Acceleration Date”), any Option, SAR, and share of Restricted
Stock awarded pursuant to this Plan shall be exercisable or otherwise
nonforfeitable in full, as applicable, whether or not otherwise exercisable or
forfeitable.


Following the Acceleration Date, (i) the Committee shall, in the case of a
merger, consolidation, or sale or disposition of assets, promptly make an
appropriate adjustment to the number and class of shares of Common Stock
available for awards, and to the amount and kind of shares or other securities
or property receivable upon exercise or other realization of any outstanding
awards after the effective date of such transaction, and, if applicable, the
price thereof, and (ii) the Committee may in its discretion (unless proscribed
with respect to certain Grantees), permit the cancellation of outstanding
Options, SARs, and Restricted Stock in exchange for a cash payment in an amount
equal to the Spread.  The term "Spread" as used herein shall mean an amount
equal to the product computed by multiplying (i) the excess of (A) the highest
Fair Market Value per share of Common Stock during the sixty-day period
preceding the Acceleration Date over (B) the Option Price per share of Common
Stock at which such Option, SAR, or Restricted Stock is exercisable, by (ii) the
number of shares of Common Stock with respect to which the Option, SAR, or
Restricted Stock is being exercised.


Notwithstanding the foregoing, (i) with respect to any Incentive Stock Option
(or an SAR relating to an Incentive Stock Option), the Grantee may not receive a
cash payment in excess of the maximum amount that will enable such option to
continue to qualify as an Incentive Stock Option


(d)           In the event of a change in the Common Stock of the Company as
presently constituted that is limited to a change of all of its authorized
shares of Common Stock into the same number of shares with a different par value
or without par value, the shares resulting from any such change shall be deemed
to be the Common Stock within the meaning of the Plan.


(e)           Except as herein before expressly provided in this Section 11, the
Grantee of an award hereunder shall have no rights by reason of any subdivision
or consolidation of shares of stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class or by reason of any dissolution, liquidation, merger, or consolidation
or spin-off of assets or stock of another company; and any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of shares of Common Stock subject to
an award. The grant of an award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structures or to merge or
to consolidate or to dissolve, liquidate, or sell, or transfer all or part of
its business or assets or engage in any similar transactions.


12.           Compliance with Securities Laws; Listing and Registration.


If at any time the Committee determines that the delivery of Common Stock under
the Plan is or may be unlawful under the laws of any applicable jurisdiction, or
Federal, state or foreign securities laws, the right to exercise an award or
receive shares of Common Stock pursuant to an award shall be suspended until the
Committee determines that such delivery is lawful.  If at any time the Committee
determines that the delivery of Common Stock under the Plan is or may violate
the rules of the national exchange on which the shares are then listed for
trade, the right to exercise an award or receive shares of Common Stock pursuant
to an award shall be suspended until the Committee determines that such delivery
would not violate such rules.  The Company shall have no obligation to effect
any registration or qualification of the Common Stock under Federal, state or
foreign laws.


The Company may require that a Grantee, as a condition to exercise of an award,
and as a condition to the delivery of any share certificate, make such written
representations (including representations to the effect that such person will
not dispose of the Common Stock so acquired in violation of Federal, state or
foreign securities laws) and furnish such information as may, in the opinion of
counsel for the Company, be appropriate to permit the Company to issue the
Common Stock in compliance with applicable Federal, state or foreign securities
laws.  The stock certificates for any shares of Common Stock issued pursuant to
this Plan may bear a legend restricting transferability of the shares of Common
Stock unless such shares are registered or an exemption from registration is
available under the Securities Act of 1933, as amended, and applicable state or
foreign securities laws.


13.           Period During Which Awards May Be Granted.


Awards may be granted pursuant to the Plan from time to time prior to March 1,
2018 or the earlier termination of the Plan by the Board or Committee, provided
that awards granted prior to such date or termination may have a term that
extends beyond such date or termination.


14.           Limits on Transferability of Awards.


Awards of Incentive Stock Options (and any SAR related thereto) shall not be
transferable otherwise than by will or by the laws of descent and distribution,
and all Incentive Stock Options are exercisable during the Grantee’s lifetime
only by the Grantee. Except as otherwise provided by Rule 12h-1 of the
Securities Exchange Act of 1934, as amended, awards of Nonqualified Stock
Options (and any SAR related thereto) shall not be transferable other than by
will or by the laws of descent and distribution, or, with the prior written
consent of the Committee,  by a Grantee to a member of his or her Immediate
Family, or to a trust for the benefit of the Grantee or a member of his or her
Immediate Family.  Awards of Restricted Stock shall be transferable only to the
extent set forth in the Restricted Stock Agreement.


15.           Effective Date of Plan.


The Plan initially became effective on February 5, 1999.  It was then amended
and restated with stockholder approval, effective as of May 12, 2008.  Having
been subsequently amended, the Plan is further amended and restated, as set
forth herein, which amendment does not require shareholder approval, and is
effective, as so amended, upon the date approved by the Board or Committee.


16.           Agreement by Grantee Regarding Withholding Taxes.


If the Committee shall so require, as a condition of exercise of an Option or
SAR or other realization of an award, each Grantee shall agree that no later
than the date of exercise or other realization of an award granted hereunder,
the Grantee will pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state, or local taxes of any kind
required by law to be withheld upon the exercise of an Option or other
realization of an award. Alternatively, the Committee may provide that a Grantee
may elect, to the extent permitted or required by law, to have the Company
deduct federal, state, and local taxes of any kind required by law to be
withheld upon the exercise of an Option or realization of any award from any
payment of any kind due to the Grantee.  The Committee may, in its sole
discretion, permit withholding obligations to be satisfied in shares of Common
Stock subject to the award provided that the shares withheld or surrendered to
the Company shall not have a Fair Market Value in excess of the amount necessary
to satisfy the statutory minimum withholding amount due.


17.           Amendment and Termination of the Plan.


The Board or Committee at any time and from time to time may suspend, terminate,
modify, or amend the Plan without shareholder approval to the fullest extent
permitted by the Exchange Act and the rules and regulations thereunder and the
rules of the principal securities exchange upon which the shares of Common Stock
are listed for trade; provided, however, that no suspension, termination,
modification, or amendment of the Plan may adversely affect any award previously
granted hereunder, unless the written consent of the Grantee is
obtained.  Except as otherwise determined by the Board or Committee, termination
of the Plan shall not affect the Committee’s ability to exercise the powers
granted to it hereunder with respect to awards granted under the Plan prior to
the date of such termination.


18.           Rights as a Shareholder.


Except as provided in Section 10(d) hereof, a Grantee or a transferee of an
award shall have no rights as a shareholder with respect to any shares covered
by the award until the date of the issuance of a stock certificate to him or her
for such shares. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities, or other property) or distribution
of other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 11 hereof.


19.           No Rights to Employment.


Nothing in the Plan or in any award granted or Agreement entered into pursuant
hereto shall confer upon any Grantee the right to continue in the employ or
service of the Company or any subsidiary or to be entitled to any remuneration
or benefits not set forth in the Plan or such Agreement or to interfere with or
limit in any way the right of the Company or any such subsidiary to terminate
such Grantee’s employment or service at any time with or without cause or notice
and whether or not such termination results in (i) the failure of any award to
vest; (ii) the forfeiture of any unvested or vested portion of any award; and/or
(iii) any other adverse effect on the individual’s interests under the
Plan.  Awards granted under the Plan shall not be affected by any change in
duties or position of a Grantee as long as such Grantee continues in the employ
of the Company or any Subsidiary.


20.           Beneficiary.


A Grantee may file with the Committee a written designation of a beneficiary on
such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Grantee, the executor or administrator of the Grantee’s estate shall be deemed
to be the Grantee’s beneficiary.


21.           Unfunded Status of Plan.


The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Grantee by the
Company, nothing contained herein shall give any such Grantee any rights that
are greater than those of a general creditor of the Company.  In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Common
Stock or payments in lieu of or with respect to awards hereunder; provided,
however, that, unless the Committee otherwise determines with the consent of the
affected participant, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.


22.           Governing Law.


The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Tennessee without regard to its conflict of
laws principles.


23.           Section 409A Compliance.


The Plan and all awards granted under the Plan are intended to comply with, or
otherwise be exempt from, Section 409A of the Code.  No Option or SAR granted
under the Plan shall be construed as including any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
of the Option or SAR.  Should any provision of the Plan or any Agreement be
found not to comply with, or otherwise be exempt from, Section 409A of the Code,
that provision may be modified and given effect, in the sole discretion of the
Committee and without requiring the consent of any Grantee, in such manner as
the Committee determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code.  The foregoing, however,
shall not be construed as a guarantee by the Company of any particular tax
effect to any Grantee.

